DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 20, in the reply filed on 10/05/2022 is acknowledged. Claims 16-19 and 21 are withdrawn from further consideration as being drawn to non-elected inventions.
It is noted that the Applicant’s response to the restriction requirement also stated the following: “There was not any choice of species in the requirement; however, the species of claim 42 containing an accelerometer could be elected and would read on all claims.” It appears that the above statement has been included inadvertently since there is no claim 42 in the instant application, and thus it will be disregarded. 

Drawings
The drawings are objected to for the following reason. Fig. 5, which is described in the instant specification as demonstrating the result of catalyst performance testing (see “EXAMPLE 45” at pg. 44, line 18- pg. 45, line 13), does not clearly specify the catalysts that were tested. It is noted that the instant specification discloses numerous catalysts (i.e. Catalysts A-AR in EXAMPLES 1-44) (Spec., pg. 34, line 8 - pg. 44, line 16). However, it is unclear whether the catalysts disclosed in the specification are actually tested and reflected in Fig. 5, and, if they are, it is unclear which data points in the graph correspond to which catalysts in the specification due to lack of referencing.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The term “Selectivity Parameter” is defined as “the ratio of the first-order rate constant of the toluene conversion to [styrene monomer] SM (k1) to the first-order rate constant of the styrene conversion to ethyl benzene (EB)  (k2)” in accordance with the instant specification (Spec., pg. 17, lines 20-31).
The “Activity Parameter” (AP) is calculated from toluene conversion (x) and WHSV as follows: AP (k) = WHSV*-ln(1-x) (see Spec., pg. 17, lines 9-15).

Claim Objections
Claims 1, 3, 5, 8-11, 15, and 20 are objected to because of the following informalities.
Claim 1, line 5: For clarity, Applicant is suggested to amend “B” to state “[[B]] boron.”
Claim 3, line 2: The recitation “the range” lacks antecedent basis. Applicant is suggested to amend the recitation “in the range 300 and 600 °C” to state “in [[the]] a range of 300 [[and]] to 600 °C”
Claim 5 recites “wherein the reactants (DME and toluene) flows into the reaction chamber at a toluene WHSV between 0.1 and 10.0 hr-1. For clarity, Applicant is suggested to amend the limitation as follows: “wherein the toluene flows into the reaction chamber at a toluene WHSV between 0.1 and 10.0 hr-1.” 
Claim 8 recites “the toluene feed” which lacks antecedent basis. Applicant is suggested to amend claim 8 as follows: “The method of claim 1 wherein the toluene is fed separately in a toluene feed and the toluene feed comprises at least 90 mol% toluene.”
Claims 9 and 11: Applicant is suggested to replace “>” with – is greater than --.
Claim 10: For clarity, Applicant is suggested to amend the recitation “EB” to state “ethylbenzene (EB).”
Claim 10: Applicant is suggested to  replace “<” with – is less than --. 
Claim 15: Applicant is suggested to replace “>” with – greater than --.
Claim 20 recites “the catalyst of claim 16” at line 4. Claim 20 is an independent claim and thus should be a standalone claim containing all the limitations necessary to define an invention. Applicant is suggested to positively recite the limitations of the catalyst in claim 20 by incorporating the recitation of claim 16, instead of merely referring to claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the reactor comprises a zeolite X or zeolite Y wherein 50-80% of the exchangeable sodium in the zeolite is replaced by Group 1 alkali metal salts” (emphasis added). Claim 1 is considered indefinite because “the zeolite” lacks antecedent basis and it is unclear whether “the zeolite” is in reference to “zeolite X,” “zeolite Y,” or both. For the purpose of examination, claim 1 is interpreted such that “the zeolite” refers to any of the zeolite X and zeolite Y present in the reactor (see Spec., pg. 30, line 30 – pg. 31, line 7). The examiner suggests that limitation at issue be amended as follows: “wherein the reactor comprises a zeolite comprising a zeolite X or zeolite Y wherein 50-80% of the exchangeable sodium in the zeolite is replaced by Group 1 alkali metal salts.”
Claim 1 recites a broad recitation “at least 0.1 wt%” and the claim also recites “at least 0.2 wt%” and “in the range of 0.1 to 1 wt% B” which are narrower ranges. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 1 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, the narrower ranges are not treated as required limitations.
Claims 2-15 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim 2 recites multiple ranges of “Activity Parameter” and “Selectivity Parameter.” Claim 2 is considered indefinite for reciting a broad range and a narrow range in the same claim, as discussed above. For the purpose of examination claim 2 is interpreted as follows: 
The method in claim 1 

Claim 20, which requires the limitation “wherein the catalyst comprises zeolite X or zeolite Y; wherein 50% of the exchangeable sodium in the zeolite is replaced by Group 1 alkali metal salts” (emphasis added) is also rejected under 35 U.S.C. 112(b) for the same reason discussed above (see 112(b) rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinta et al. (US 8,785,705 B2).
Regarding claim 1, Chinta discloses a process for producing styrene, the process comprising:
passing a C1 source (Fig. 2, 21) and toluene (22) to a reactor (23), wherein the suitable C1 sources include dimethyl ether (DME) (col. 3, lines 33-49; col. 5, lines 19-21); and
reacting the C1 source and the toluene in the reactor in the presence of a catalyst to make styrene under reaction conditions (col. 5, lines 21-22 and 35-39). 
Chinta discloses that the suitable catalysts may include a zeolite material, such as X-type or Y-type zeolite, modified with promoters, where the workable promoters include K (potassium), Cs (cesium), B (boron), and Rb (rubidium) (col. 5, lines 57-62; col. 6, lines 18-20). It is noted that Chinta discloses examples (Examples 1-4) in which the reaction of toluene and C1 source is conducted with a X-type zeolite promoted with cesium and boron (referred to as “(Cs,B)/X”) where X-type zeolite is ion-exchanged with Cs and subsequently modified with boron via impregnation (col. 10, lines 38-58).
Chinta does not explicitly disclose that 50-80% of the exchangeable sodium in the zeolite in the catalyst is replaced by alkali metal salts of potassium (K), rubidium (Rb), and cesium (Cs). 
However, Chinta discloses that the ion-exchange may be performed by conventional ion exchange, e.g., in which sodium cation in the zeolite is at least partially replaced with a fluid solution at an elevated temperature such as 80-100 °C (col. 7, lines 55-60; col. 8, lines 5-7). It is noted that the ion-exchange described in the instant specification is conducted at a temperature of 80 °C (Spec., pg. 34, EXAMPLE 1). Chinta further discloses that the amount of promoter may be determined by the amount needed to yield less that 0.5 mol% of ring alkylated products (col. 5, line 67 – col. 6, line 3). Therefore, before the effective filing date of the instant invention, it would have been obvious to optimize the extent of ion-exchange in order to add an effective amount of promoter to the zeolite and minimize side reactions, and arrive at an ion-exchanged zeolite where that 50-80% of the exchangeable sodium in the zeolite is replaced by the promoter, as claimed. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Regarding claim 3, Chinta discloses that the reaction temperature may range from 250-750 °C (col. 5, lines 39-40). The claimed range of 300 to 600°C falls within the temperature range taught by Chinta and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 4, Chinta discloses that the reaction pressure may range from 0.1 atm to 70 atm (col. 5, lines 42-43). The claimed pressure range of between 1 atm and 10 atm falls within the pressure range taught by Chinta and is considered prima facie obvious.

Regarding claim 7, Chinta discloses that the molar ratio of toluene and the C1 source can range from between 100:1 to 1:100 (col. 4, lines 23-25). The claimed DME to toluene ratio of 1 to 100 falls under the range taught by Chinta and is considered prima facie obvious.

Regarding claim 8, Chinta teaches that in one embodiment the C1 source is injected into a catalyst bed while the toluene feed into an inert material layer which is used to support the catalyst bed (col. 9, lines 7-8 and 56-60). Thus, it can be said that a toluene feed containing about 100% toluene is fed separately. 

Regarding claim 9, Chinta discloses an example (Example 1) in which the styrene selectivity is greater than 55 mol% (col. 11, lines 23-65; Table 2). 

Regarding claim 10, Chinta discloses an example (Example 1) in which the ethylbenzene selectivity is less than 25 mol% (col. 11, lines 23-65; Table 2). 

Regarding claim 11, Chinta discloses that the toluene conversion may range from 0.05 mol% to 40 mol% (col. 10, lines 2-5). The claimed toluene conversion range of greater than 10% overlaps the range taught by Chinta and is considered prima facie obvious.

Regarding claim 12, Chinta discloses that the reaction can be operated in a fixed bed reactor (col. 9, lines 5-6).

Regarding claim 14, Chinta disclose that the zeolite may have a Si to Al molar ratio of 1.0 to 10 (col. 6, lines 27-30).

Regarding claim 15, Chinta discloses an example (Example 3) in which the reaction is run continuously for a period greater than 6 hours without regenerating the catalyst (col. 12, lines 40-61; see Table 4 showing the time on stream of 6:54, i.e., 6 hours and 54 minutes).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chinta et al. (US 8,785,705 B2), as applied to claim 1, and further in view of Chinta et al. (US 8,318,999; hereinafter referred to as “Chinta ‘999”).
Regarding claim 2, Chinta teaches the process of claim 1, as discussed above.
Chinta does not explicitly disclose that the catalyst useful for its process has an Activity Parameter of at least 0.02. It is noted that Activity Parameter is calculated from toluene conversion (x) and WHSV as follows: AP (k) = WHSV*-ln(1-x) (see Spec., pg. 17, lines 9-15). As for -ln(1-x), China discloses that the toluene conversion may range from 0.05 mol% to 40 mol% (col. 10, lines 2-5). Therefore, the value of -ln(1-x) is considered to range from 0.0005 to 0.511. China is silent on the workable toluene WHSV, and thus one would have been motivated to select a condition from a comparable process known in the art.
Chinta ‘999, which is drawn to a process for making styrene by reacting toluene with a C1 source in the presence of a catalyst such as (Cs, B)/X, i.e., zeolite X modified with Cs and B, discloses examples in which the reaction is conducted at WHSVs ranging from 0.5 to 1.9 (col. 3, lines 11-15; col. 11, lines 1-19; TABLE 3).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Chinta by operating the conversion reaction at a WHSV of about 0.5-1.9, as taught by Chinta ‘999, because (i) Chinta is silent on the workable WHSV conditions, (ii) Chinta ‘999, which discloses a toluene conversion process similar to Chinta, teaches WHSVs ranging from 0.5 to 1.9, and (iii) this involves application of a known working condition from a known process in the art to operate a comparable process. In the case of WHSV of 0.5-1.9, the Activity Parameter (AP (k) = WHSV*-ln(1-x)) in Chinta (where -ln(1-x) is calculated to be 0.0005 to 0.511, as noted above) is estimated to be in the range of 0.00025 – 0.97. The claimed range of at least 0.02 overlaps the range suggested by Chinta, in view of Chinta ‘999, and is considered prima facie obvious.

Regarding claim 5, Chinta teaches the process of claim 1, as discussed above.
China is silent on the workable toluene WHSV, and thus fails to disclose the claimed WHSV of 0.1-10.0 hr-1.
Chinta ‘999, which is drawn to a process for making styrene by reacting toluene with a C1 source in the presence of a catalyst such as (Cs, B)/X, i.e., zeolite X modified with Cs and B, discloses examples in which the reaction is conducted at WHSVs ranging from 0.5 to 1.9 (col. 3, lines 11-15; col. 11, lines 1-19; TABLE 3).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Chinta by operating the conversion reaction at a WHSV of about 0.5-1.9, as taught by Chinta ‘999, because (i) Chinta is silent on the workable WHSV conditions, and thus one would have been motivated to select a condition from a comparable process known in the art, (ii) Chinta ‘999, which discloses a toluene conversion process similar to Chinta, teaches WHSVs ranging from 0.5 to 1.9, and (iii) this involves application of a known working condition from a known process in the art to operate a comparable process. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chinta et al. (US 8,785,705 B2), as applied to claim 1, and further in view of CPChem (“Toluene (Commercial Grade)” https://www.cpchem.com/sites/default/files/2020-05/01542633_6.pdf, 2018-05-30) as evidence.
Regarding claim 6, Chinta teaches the process of claim 1, as discussed above.
Chinta does not explicitly disclose that the toluene feed also contains benzene. However, it would have been obvious for one skilled in the art to utilize a commercial toluene as feedstock since Chinta does not specify the source of the toluene feed, and it is known in the art that commercial toluene may contain a small amount of benzene such as 0-2.5 wt%, as evidenced by CPChem (pg. 3, “SECTION 3: Composition/information on ingredients”). Here, claim 7 merely recites that the feed comprises a mixture of benzene and toluene, and does not specify the relative amounts of benzene and toluene, e.g., ratio of benzene to toluene. Thus, even a trace amount of benzene in a toluene stream would read on the claimed limitation. Since the use of commercial products as raw feed materials would be well within the ordinary skills of an artisan in the art, the claimed limitation “wherein the feed comprises a mixture of benzene and toluene” is considered prima facie obvious over Chinta, in view of CPChem.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chinta et al. (US 8,785,705 B2), as applied to claim 1, and further in view of Pelati et al. (US 2011/0270006 A1).
Regarding claim 13, Chinta teaches the process of claim 1, as discussed above.
Chinta does not explicitly disclose the claimed step of regenerating the catalyst in flowing air or oxygen at a temperature of at least 300 °C and a GHSV of at least 500.
Pelati, which is drawn to a process for making styrene by reacting toluene with a C1 source in the presence of a catalyst such as Cs/X, i.e., zeolite X modified with Cs, discloses that upon deactivation, the zeolite may require a regeneration procedure to be performed ([0022], [0063], [0072]). Pelati teaches that the suitable regeneration methods include processing the catalyst at high temperatures using regeneration gas and oxygen, e.g., heating the catalyst first to a temperature in excess of 300 °C in an oxygen-free environment and then supplying an oxidative regeneration gas containing oxygen to the catalyst ([0063]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Chinta by regenerating the catalyst by a regeneration method comprising a step of supplying an oxygen-containing gas to the catalyst at a temperature in excess of 300 °C, as taught by Pelati, because Pelati teaches that upon deactivation, the zeolite may require a regeneration procedure to extend catalyst life, and this involves application of a known regeneration technique to improve a known process to yield predictable result. 
Pelati does not explicitly teach that the oxygen-containing regeneration gas is supplied at a GHSV of at least 500. However, Pelati teaches the supply of oxygen is intended to oxidize a portion of a relatively porous coke component on the catalyst, and suggests that the oxygen content can be progressively increased to oxide the coke. Thus, Pelati is considered to suggest that the amount of oxygen is a result effective variable in relation to the oxidation of coke. Therefore, it would have been obvious to one skilled in the art to optimize the GHSV of the oxygen gas feed and arrive at the claimed GHSV range of at least 500 since it is not inventive to discover the optimum or workable ranges by routine experimentation.

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches the claimed method for styrene comprising a step of reacting toluene and DME with a catalyst comprising a zeolite comprising zeolite X or zeolite Y, the zeolite being modified with alkali metal salts of potassium, rubidium, or cesium, and containing boron. Particularly, no prior art of record teaches or reasonably suggests the claimed step of dehydrating methanol to generate DME which is subsequently subjected to the toluene-DME alkylation, as required in claim 20.
Chinta (US 8,785,705 B2), applied in the above rejection, is the closest prior art of record. However, while Chinta discloses that the C1 source can be selected from the group of methanol, formaldehyde, formalin, trioxane, methylformcel, paraformaldehyde, methylal, dimethyl ether, and combinations thereof, the reference fails to provide sufficient teaching or suggestion which would have reasonably motivated one skilled in the art to specifically prepare DME by dehydrating methanol. It is noted that Chinta fails to suggest DME may perform more effectively than others. Therefore, there would be no reason for one skilled in the art to convert methanol to DME when methanol itself is also a suitable C1- source that can be used as a reactant in the Chinta process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772